                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

    UNITED STATES OF AMERICA,

                            Plaintiff,

    v.                                                      Case No. 3:14-CR-30151-NJR-1

    SCOTT A. KUEHN,

                            Defendant.

                                 MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          This matter is before the Court on Defendant Scott A. Kuehn’s Motion for

Reconsideration (Doc. 70). Kuehn asks the Court to reconsider its Order denying his motion

to modify the terms of his supervised release pursuant to 18 U.S.C. § 3583(e)(2) because the

motion was premature (Doc. 69).

          On April 14, 2015, Kuehn pleaded guilty to knowingly distributing child

pornography, in violation of 18 U.S.C. § 2252A(a)(2)(B), and knowingly possessing child

pornography involving a prepubescent minor under age twelve, in violation of 18 U.S.C.

§ 2252A(a)(5)(B) (Doc. 25). After concluding that a significant variance from the United States

Sentencing Guidelines was warranted in this case, the Court sentenced Kuehn to 60 months’

imprisonment on both counts, to run concurrently (Doc. 61). The Court also imposed a five-

year term of supervised release, as well as $2,000 in restitution (Id.). Kuehn currently is

scheduled to be released from the Bureau of Prisons on September 27, 2020. 1

          On October 19, 2018, Kuehn filed a motion requesting modification of his supervised

release conditions pursuant to 18 U.S.C. § 3583 (Doc. 68). The undersigned denied Kuehn’s


1
    See Federal Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc/ (last visited June 10, 2019).


                                                 Page 1 of 3
motion as premature on November 7, 2018, noting that the Seventh Circuit Court of Appeals

recommends district courts hold a hearing on such motions “on the eve” of a defendant’s

release from custody (Doc. 69). Because Kuehn’s release date was just shy of two years away,

the Court denied his motion as premature and instructed him to refile it immediately prior

to his release (Id.).

        Kuehn now asks the Court to reconsider the denial of his motion, arguing that he is

eligible for and will likely receive six months of time at a halfway house. That would

effectively make his reentry date March 30, 2020. While technically still under custody of the

Bureau of Prisons, he argues, his presence at a non-secure facility would trigger many of his

conditions of release including therapy, polygraphs, and registration as a sex offender. In

support of his motion, Kuehn cites United States v. Williams, in which the Seventh Circuit

stated it “would be reluctant to allow a judge to deem premature a request in the final year

or two of imprisonment.” United States v. Williams, 840 F.3d 865 (7th Cir. 2016).

        Motions to reconsider are permitted in criminal cases and may be filed to allow district

courts the opportunity to promptly correct errors. United States v. Healy, 376 U.S. 75, 77 (1964);

United States v. Rollins, 607 F.3d 500, 502 (7th Cir. 2010). “The purpose of such a motion is to

bring the court’s attention to newly discovered evidence or to a manifest error of law or fact.”

Neal v. Newspaper Holdings, Inc., 349 F.3d 363, 368 (7th Cir. 2003). A manifest error of law

warranting relief “is not demonstrated by the disappointment of the losing party” and

instead means “wholesale disregard, misapplication, or failure to recognize controlling

precedent” by a district court. Oto v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000).

        Here, the Court does not find that it committed a manifest error of law when Kuehn’s

motion to modify the conditions of his release was filed just short of two years before his



                                           Page 2 of 3
scheduled release date. The Seventh Circuit has not set a firm deadline by which a Court

must consider a motion to modify conditions of release, other than to express reluctance at

allowing the district court to deny as premature a motion filed in the final “year or two”

before release. And, on several occasions, the Seventh Circuit has approved of a district

court’s instruction to the defendant to refile the motion to modify three months before his

release. See, e.g., United States v. Arojojoye, 749 F. App’x 461, 463 (7th Cir. 2019), cert. denied,

No. 18-8879, 2019 WL 1767023 (U.S. May 28, 2019) (affirming district court’s denial of motion

filed two years prior to release as premature and approving of its instruction to refile the

motion three months before defendant’s release date); United States v. Hayes, 672 F. App’x

589, 591 (7th Cir. 2016) (same).

       Because the Court finds no manifest error of law, Kuehn’s Motion for Reconsideration

(Doc. 70) is DENIED. Kuehn may refile his motion to modify the terms of his supervised

release three months before his release date. At that point, the Court will evaluate the motion

and consider the need for a hearing with appointed counsel.

       IT IS SO ORDERED.

       DATED: June 12, 2019


                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                           Page 3 of 3
